Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
Claims 1-28 are currently pending. 
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 7-11, 15-17 and 21-25  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0323920 A1) in view of Zhang et al. (US 2022/0116171 A1).
Regarding claims 1 and 15, Zhu discloses a method of wireless communication between a scheduling entity and a scheduled entity in a wireless communication network, the method comprising: scheduling a downlink transmission of a transport block comprising a plurality of code block groups (CBGs) to the scheduled entity (Paragraph 0062); time-interleaving the plurality of CBGs of the transport block generated using a modulation and coding scheme (MCS) over a plurality of symbols allocated for the downlink transmission based on at least a first set of CBGs of the plurality of CBGs  (Paragraphs 0050-0055); and transmitting the downlink transmission comprising the plurality of CBGs of the transport block to the scheduled entity (Paragraph 0050)
Zhu does not disclose the mechanism of at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations.
In an analogous art, Zhang discloses at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Paragraph 0653 disclose  the time domain resources partially overlap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 
Regarding claims 8 and 22, Zhu discloses A method of wireless communication between a scheduled entity and a scheduling entity in a wireless communication network, the method comprising: receiving scheduling information for a downlink transmission of a transport block comprising a plurality of code block groups (CBGs) from the scheduling entity, (Paragraph 0062); wherein the scheduling information indicates a modulation and coding scheme (MCS) associated with the transport block; and receiving the downlink transmission comprising the plurality of CBGs of the transport block from the scheduling entity (Paragraphs 0050-0055), wherein the plurality of CBGs are time- interleaved over a plurality of symbols allocated for the downlink transmission based on at least a first set of CBGs of the plurality of CBGs (paragraph 0070 discloses method 900 may include receiving 905 modulation symbols corresponding to sequential data of a code block group. In certain embodiments, the method 900 includes receiving 910 information indicating time and frequency domain resources for the modulation symbols. In some embodiments, the method 900 includes demodulating 915 the modulation symbols to form a set of demodulated symbols. In some embodiments, the method 900 includes deinterleaving 920 the set of demodulated symbols to form coded data); 
Zhu does not disclose the mechanism of at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations.
In an analogous art, Zhang discloses at least partially overlapping in time with an uplink transmission from the scheduled entity during full-duplex mode operations (Paragraph 0653 disclose  the time domain resources partially overlap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 
Regarding claim 2 and 16, Zhu don’t disclose limitations transmitting the first set of CBGs to the scheduled entity via one or more symbols of the plurality of symbols allocated for the downlink transmission.
In an analogous art, Zhang discloses transmitting the first set of CBGs to the scheduled entity via one or more symbols of the plurality of symbols allocated for the downlink transmission (Fig. 7-9 discloses the first set of CBGs to the scheduled entity via one or more symbols of the plurality of symbols allocated for the downlink transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 

Regarding claim 3 and 17, Zhu don’t disclose limitations receiving the uplink transmission from the scheduled entity via the one or more symbols over which the first set of CBGs is transmitted..
In an analogous art, Zhang discloses receiving the uplink transmission from the scheduled entity via the one or more symbols over which the first set of CBGs is transmitted. (Fig. 5 discloses the uplink transmission from the scheduled entity via the one or more symbols over which the first set of CBGs is transmitted, Para. 0393). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 
Regarding claim 7 and 21, Zhu disclose selecting the MCS for the transport block; and generating the plurality of CBGs of the transport block using the MCS (Paragraph 0055, 0063-0064 disclose transmitting 805 information indicating time and frequency domain resources for modulation symbols corresponding to sequential data of a code block group. In various embodiments, the method 800 includes transmitting 810 the modulation symbols).
Regarding claims 9 and 23, Zhu disclose time de-interleaving the plurality of CBGs of the transport block (Fig. 9 and (paragraph 0070 discloses method 900 may include receiving 905 modulation symbols corresponding to sequential data of a code block group. In certain embodiments, the method 900 includes receiving 910 information indicating time and frequency domain resources for the modulation symbols. In some embodiments, the method 900 includes demodulating 915 the modulation symbols to form a set of demodulated symbols. In some embodiments, the method 900 includes deinterleaving 920 the set of demodulated symbols to form coded data).
Regarding claims 10 and 24, Zhu does not discloses  receiving the first set of CBGs from the scheduling entity via one or more symbols of the plurality of symbols allocated for the downlink transmission 

In an analogous art, Zhang discloses receiving the first set of CBGs from the scheduling entity via one or more symbols of the plurality of symbols allocated for the downlink transmission 
 (Fig. 7-9 discloses the first set of CBGs to the scheduled entity via one or more symbols of the plurality of symbols allocated for the downlink transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 

Regarding claims 11 and 25, Zhu don’t disclose limitations  transmitting the uplink transmission to the scheduling entity via the one or more symbols over which the first set of CBGs is transmitted.
In an analogous art, Zhang discloses  transmitting the uplink transmission to the scheduling entity via the one or more symbols over which the first set of CBGs is transmitted (Fig. 5 discloses the uplink transmission from the scheduled entity via the one or more symbols over which the first set of CBGs is transmitted, Para. 0393). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zhu to provide a method and apparatus for transmitting information, which can improve spectral efficiency while transmitting information using multiple beams (Abstract, Zhang). 

Allowable Subject Matter
Claims 4-6, 12-14, 18-20 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Papasakellariou ( US 20200127773 A1) discloses designing a transmission power control process for overlapping transmissions from a UE on first one or more cells using a first duration and on second one or more cells using a second duration; defining prioritization mechanisms for power allocation from a UE to various signaling types with overlapping transmissions on first one or more cells using a first duration and on second one or more cells using a second duration; and defining define a power allocation method for a UE when the UE needs to simultaneously support multiple traffic services having different reception reliability requirements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413